Title: To James Madison from Horatio Gates Spafford, 18 April 1816
From: Spafford, Horatio Gates
To: Madison, James


                    
                        
                            Esteemed Friend
                        
                        Albany, 4 Mo. 18, 1816.
                    
                    I wrote thee, some time since, concerning an Essay of mine, which I proposed to have sent to thee for examination, before I should publish it:

& I am now to explain why that Paper was not sent to thee as I intended. Presuming thy time would be all occupied at that time, I sent it to thy friend Jefferson to read, requesting him to return it to thee, as soon as might be convenient, & to favor me with his opinion of the plan proposed. That Gentleman, by reason of absence, having detained the Paper longer at Monticello than I had proposed, had only time to read it & return it to me, within the time till I should want it. He favored me with his approbation of the paper, & I much regret that it is not yet in print, as he expressed a wish to see it in that form, fully persuaded it must do much good.
                    It is an Inquiry on the propriety of establishing A National School of Science & the Mechanic Arts, & on New Modeling the Patent System of the United States.
                    President Jefferson was pleased to speak highly of it, & nothing but impossibilities could have persuaded me to rest so long without offering it for thy consideration, & that of the Congress. For myself, I am fully persuaded the subjects embraced in it, are of very great interest to this community. The plan of the Patent Department, which I propose, is designed to remedy some existing evils, & to afford relief to such Inventors, as dare not trust their inventions to the protection of the present laws, & the present administration of the Patent Office. I am one of this description of persons, & I dare not confide my discovery to the care of the present laws, or the Officer who has charge of that Office. How far the plan I have ventured to propose may meet thy views, is impossible for me to say; but it is but justice to myself to declare that I have done all in my power to meet the case presented by the occasion. Whenever the laws on the subject of Patents are such that I dare confide my discovery to their keeping, my Patent will bring me in an income of 3000 dollars a year, on a single contract. This I mention that my anxiety on this subject may seem to thee excusable.
                    I am much pleased to observe thy Message to Congress of the 11th. instant, & hope thy better knowledge has conceived a better plan than mine: & that the remedy I am so anxious to see provided, will soon be found to exist.
                    So soon as I can publish my Essay, I will send thee a copy.
                    Permit me, in the concern which my recent losses & misfortunes inspire, to solicit thy friendly remembrance. With esteem & respect, thy friend,
                    
                        H. Gates Spafford
                    
                